Dewey, J.
The provisions of the St. of 1852, c. 312, §§ 12, 14,18, have changed the rales of pleading which were previously in force in this commonwealth, and require the evidence at the trial to be limited to the defences set forth in the answer, thus securing more effectually full notice to the plaintiff of the matters in issue, and of the specific grounds upon which the defence is to be placed.
This change was distinctly recognized in the case of Granger v. Ilsley, 2 Gray, 521, in an action of contract for the sale of goods, where the defendant offered to show illegality in the sale because it was in violation of a statute, but this court held that any defence which went to show that the transaction was void or illegal in its inception, or that the goods were sold contrary to law, must be specified in the answer. Though that case did not directly decide this case arising upon a check, yet the reasons are the same for applying the rule requiring this ground of defence to be distinctly specified in the answer, if the party would rely upon it.
In Mulry v. Mohawk Valley Ins. Co. 5 Gray, 541, and Haskins v. Hamilton Mutual Ins. Co. 5 Gray, 432, the same principles were affirmed, upon full consideration. Exceptions sustained.